UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21872 CATALYST FUNDS (Exact name of registrant as specified in charter) 630 Fitzwatertown Road Willow Grove, PA19090-1904 (Address of principal executive offices) (Zip code) Matrix Capital Group, Inc. 630 Fitzwatertown Road Building A, 2nd Floor Willow Grove, PA19090-1904 (Name and address of agent for service) Registrant's telephone number, including area code:1.866.447.4228 Date of fiscal year end:06/30/2011 Date of reporting period: 09/30/2010 Item 1. Schedule of Investments (Unaudited) The Trust’s schedule of investments as of the close of the reporting period prepared pursuant to Rule 12-12 of Regulation S-X is as follows: AMERICA FIRST FUNDS AMERICA FIRST ABSOLUTE RETURN FUND SCHEDULE OF INVESTMENTS September 30, 2010 (Unaudited) COMMON STOCK - (61.09%) Shares Value Banks - (4.73%) Banco Bradesco S.A. $ Healthcare-Services - (16.33%) Aetna, Inc. Tenet Healthcare Corp UnitedHealth Group, Inc. WellPoint, Inc. * Iron & Steel - (4.10%) Cia Siderurgica Nacional S.A. Media - (4.44%) Time Warner Cable, Inc. Oil & Gas - (3.64%) Petroleo Brasileiro S.A. Pharmaceuticals - (3.92%) Sanofi-Aventis S.A. Telecommunications - (23.93%) Millicom International Cellular S.A. NII Holdings, Inc. * Telecomunicacoes de Sao Paulo S.A. Telefonica S.A. Telefonos de Mexico SAB de CV (Telmex) TOTAL COMMON STOCK (Cost $40,948,319) EXCHANGE-TRADED FUNDS - (19.33%) Commodity Funds - (19.33%) PowerShares DB Oil Fund * United States Oil Fund LP * TOTAL EXCHANGE-TRADED FUNDS (Cost $14,430,918) PREFERRED STOCKS - (11.39%) Banks - (7.23%) Bansco Santander S.A. HSBC Holdings PLC Diversified Financial Services - (4.16%) Credit Suisse/Guernsey Deutsche Bank Contingent Capital Trust III Vale Capital II TOTAL PREFERRED STOCKS (Cost $8,411,423) SHORT-TERM INVESTMENTS - (3.83%) Fidelity Institutional Money Market Fund Class I, 0.29% ** TOTAL SHORT-TERM INVESTMENTS (Cost $3,008,730) TOTAL INVESTMENTS (Cost $66,799,390) - 95.64% $ OTHER ASSETS IN EXCESS OF LIABILITIES, NET - 4.36% NET ASSETS - 100% $ *Non-income producing security. ** Rate shown represents the rate at September 30, 2010, is subject to change and resets daily. The accompanying notes are an integral part of these schedule of investments. AMERICA FIRST FUNDS AMERICA FIRST QUANTITATIVE STRATEGIES FUND SCHEDULE OF INVESTMENTS September 30, 2010 (Unaudited) COMMON STOCK - (26.31%) Shares Value Agriculture - (3.55%) Archer-Daniels-Midland Co. $ Chemicals - (3.38%) Dow Chemical Co. E.I. Du Pont de Nemours & Co. Food - (2.83%) Dean Foods Co. Iron & Steel - (3.20%) AK Steel Holding Corp. Cia Siderurgica Nacional S.A. Mining - (1.78%) Southern Copper Corp. Pharmaceuticals- (11.57%) Bristol-Myers Squibb Co. Eli Lilly & Co. Merck & Co., Inc. TOTAL COMMON STOCK (Cost $9,913,039) CORPORATE BONDS - (0.58%) Principal Value Advertising - (0.07%) Affinion Group, Inc., 11.50%, 10/15/2015 $ $ Banks - (0.05%) Banco Hipotecario SA, 9.75%, 04/27/2016 Commercial Services - (0.03%) Ahern Rentals, Inc., 9.25%, 08/15/2013 Computers - (0.05%) IKON Office Solutions, Inc., 7.30%, 11/01/2027 Diversified Financial Services- (0.24%) Nuveen Investments, Inc., 10.50%, 11/15/2015 ** Electronics - (0.06%) Stoneridge, Inc., 11.50%, 05/01/2012 Home Builders - (0.08%) Beazer Homes USA, Inc., 8.125%, 06/15/2016 TOTAL CORPORATE BONDS (Cost $215,171) AMERICA FIRST FUNDS AMERICA FIRST QUANTITATIVE STRATEGIES FUND SCHEDULE OF INVESTMENTS September 30, 2010 (Unaudited) Shares Value EXCHANGE-TRADED FUNDS - (7.95%) Commodity Funds - (7.95%) PowerShares DB Oil Fund * $ United States Oil Fund LP * TOTAL EXCHANGE-TRADED FUNDS (Cost $3,070,668) PREFERRED STOCKS - (31.81%) Auto Manufacturers - (0.34%) Ford Motor Co. Capital Trust II, 6.50%, Series Banks - (12.37%) Banco Santander S.A. Bank of America Corp., 8.6250%, Series* HSBC Holdings PLC HSBC Holdings PLC, 6.20%, Series A Morgan Stanley, 4.00%, Floating Series A* Fifth Third Capital Trust VII, 8.875%, 5/15/2068 Diversified Financial Services - (0.65%) Credit Suisse/Guernsey Deutsche Bank Contingent Capital Trust III Vale Capital II Insurance - (12.76%) Aegon NV, 7.25% Series* America International Group, 7.70%, 12/18/2062 Series* ING Groep NV, 8.50%, Series Prudential Financial, Inc., 9.00%, 6/15/2038 Series* XL Capital Ltd., 10.75%, 08/15/2011* Oil & Gas - (2.61%) Whiting Petroleum Corp. 6.25% Series Pharmaceuticals - (3.08%) Mylan, Inc., 6.50%, 11/15/2010 Series TOTAL PREFERRED STOCKS (Cost $11,966,417) UNIT INVESTMENT TRUSTS - (26.93%) America First Defensive Growth Portfolio, Series 6 *** America First Income Trends Portfolio, Series 5 *** TOTAL UNIT INVESTMENT TRUSTS (Cost $9,905,847) SHORT-TERM INVESTMENTS - (5.17%) Fidelity Institutional Money Market Fund Class I, 0.29% **** TOTAL SHORT-TERM INVESTMENTS (Cost $2,109,054) TOTAL INVESTMENTS (Cost $37,180,195) - 98.75% $ OTHER ASSETS IN EXCESS OF LIABILITIES, NET - 1.25% NET ASSETS - 100% $ * Non-income producing security. ** Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may only be resold in transactions exempt from registration, normally to qualified institutional buyers. *** Affiliated company.The aggregate fair value of all securities of affiliated companies held in the Fund as of September 30, 2010 amounted to $10,991,321 representing 26.93% of net assets. **** Rate shown represents the rate at September 30, 2010, is subject to change and resets daily. The accompanying notes are an integral part of these schedule of investments. AMERICA FIRST FUNDS AMERICA FIRST INCOME TRENDS FUND SCHEDULE OF INVESTMENTS September 30, 2010 (Unaudited) COMMON STOCK - (1.50%) Shares Value Pharmaceuticals- (1.50%) Merck & Co., Inc. $ TOTAL COMMON STOCK (Cost $409,788) PREFERRED STOCK - (72.93%) Auto Manufacturer - (3.10%) Ford Motor Co. Capital Trust II, 6.50%, Series Banks - (15.37%) Bank of America Corp., 7.25%, Series J Fifth Third Capital Trust VI, 7.25%, Series KeyCorp, 7.75%, Series A Zion's Bancorp., 11.0%, Series E Diversified Financial Services - (15.49%) Countrywide Capital IV, 6.75%, 04/01/2033 Series Countrywide Capital V, 7.0%, Series Deutsche Bank Capital Funding Trust X, 7.35%, Series JP Morgan Chase Capital X, 7.0%, Series Merrill Lunch Capital Trust I, 6.45%, Series K Vale Capital II Insurance - (20.25%) Aegon NV, 7.25% Series America International Group, 7.70%, 12/18/2062 Series ING Groep NV, 8.50%, Series ING Groep NV, 7.375%, Series MetLife, Inc., 6.50%, Series B Prudential Financial, Inc., 9.00%, 6/15/2038 Series Oil & Gas - (7.62%) Chesapeake Energy Corp., 4.50%, Series Whiting Petroleum Corp., 6.25%, Series Pharmaceuticals - (3.70%) Mylan, Inc., 6.50%, 11/15/2010 Series Real Estate Investment Trusts - (7.40%) Duke Realty Corp., 8.375%, Series O Kimco Realty Corp., 7.75%, Series G Strategic Hotels & Resorts, In 8.25%, Series B Strategic Hotels & Resorts, In 8.25%, Series C TOTAL PREFERRED STOCK (Cost $19,839,492) AMERICA FIRST FUNDS AMERICA FIRST INCOME TRENDS FUND SCHEDULE OF INVESTMENTS September 30, 2010 (Unaudited) Principal Value U.S. GOVERNMENT & AGENCY OBLIGATIONS - (12.22%) Federal Farm Credit Bank - (1.28%) FFCB 24-11, 4.70%, 04/15/2024 FFCB 27-12, 5.375%, 07/18/2011 Federal Home Loan Bank - (1.57%) FHLB 5.60%, 06/28/2011 $ FHLB 3.875%, 01/25/2017 FHLB 4.25%, 05/04/2020 FHLB 20-11 4.25%, 05/26/2020, Series 1 Federal Home Loan Mortgage Corporation - (2.20%) FHLMC 20-11 6.00%, 06/07/2027 FHLMC 20-11 4.50%, 02/10/2020 FHLMC 20-11 4.50%, 02/25/2020 FHLMC 4.35%, 02/15/2024 FHLMC 6.00%, 06/15/2027 Federal National Mortgage Association - (1.93%) FNMA 5.625%, 11/15/2021 FNMA 6.00%, 04/18/2036 FNMA 4.90%, 02/08/2023 FNMA 17-12 2.25%, 03/02/2017 Sovereign Agency - (0.29%) Tennessee Valley Authority U.S. Treasury Notes - (4.95%) U.S. Treasury Notes, 9.125%, 05/15/2018 U.S. Treasury Notes, 8.75%, 08/15/2020 U.S. Treasury Notes, 6.25%, 05/15/2030 U.S. Treasury Notes, 4.50%, 08/15/2039 U.S. Treasury Notes, 4.25%, 11/15/2013 U.S. Treasury Notes, 4.75%, 08/15/2017 U.S. Treasury Notes, 1.50%, 12/31/2013 U.S. Treasury Notes, 3.00%, 02/28/2017 U.S. Treasury Notes, 2.75%, 11/30/2016 U.S. Treasury Notes, 3.625%, 02/15/2020 U.S. Treasury Notes, 3.375%, 11/15/2019 U.S. Treasury Notes, 2.50%, 06/30/2017 TOTAL U.S. GOVERNMENT & AGENCY OBLIGATIONS (Cost $3,425,283) SHORT-TERM INVESTMENTS - (11.60%) Shares Fidelity Institutional Money Market Fund Class I TOTAL SHORT-TERM INVESTMENTS (Cost $3,285,888) TOTAL INVESTMENTS (Cost $26,960,451) - 98.25% $ OTHER ASSETS IN EXCESS OF LIABILITIES, NET - 1.75% NET ASSETS - 100% $ *Non-income producing security. The accompanying notes are an integral part of these schedule of investments. AMERICA FIRST FUNDS America First Funds NOTES TO SCHEDULES OF INVESTMENTS September 30, 2010 (Unaudited) INVESTMENT VALUATION The net asset values per share of the Funds are determined as of the close of regular trading on the New York Stock Exchange (the "NYSE") (normally 4:00 p.m., Eastern Time) on each day when the NYSE is open for trading.Securities for which market quotations are available are valued as follows: (a) each listed security is valued at its closing price obtained from the respective primary exchange on which the security is listed, or, if there were no sales on that day, at its last reported current bid price; (b) each unlisted security is valued at the last current bid price obtained from the NASDAQ System; (c) U.S. Government and agency obligations are valued based upon bid quotations from the Federal Reserve Bank for identical or similar obligations; (d) short-term money market instruments (such as certificates of deposit, bankers’ acceptances and commercial paper) are most often valued by bid quotation or by reference to bid quotations of available yields for similar instruments of issuers with similar credit ratings.All of these prices are obtained from services, which collect and disseminate such market prices.Bid quotations for short-term money market instruments reported by such a service are the bid quotations reported to it by the major dealers.Short-term securities with remaining maturities of sixty days or less for which market quotations and information pricing services are not readily available are valued either at amortized cost or at original cost plus accrued interest, both of which approximate current value.When approved by the Trustees, certain securities may be valued on the basis of valuations provided by an independent pricing service when such prices the Trustees believe reflect the fair value of such securities.In the absence of an ascertainable market value, or if an event occurs after the close of trading on the domestic or foreign exchange or market on which the security is principally traded (but prior to the time the NAV is calculated) that materially affects the value, assets are valued at their fair value as determined by America First Capital Management, LLC (the "Manager") using methods and procedures reviewed and approved by the Trustees. In accordance with the Trust’s good faith pricing guidelines, the Manager is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable.No single standard for determining fair value controls exists, since fair value depends upon the circumstances of each individual case.As a general principle, the current fair value of securities being valued by the Manager would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale.Methods which are in accord with this principle may, for example, be based on (i) a multiple of earnings; (ii) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (iii) yield to maturity with respect to debt issues, or a combination of these and other methods. The net asset value per unit of the UIT is determined as of the close of regular trading on the NYSE on each day when the NYSE is open for trading.The UIT generally determines the value of securities using the last sale price for securities traded on a national securities exchange.In some cases the UIT will price a security based on its fair value after considering appropriate factors relevant to the value of the security.The UIT will only do this if a security is not principally traded on a national securities exchange or if the market quotes are unavailable or inappropriate. In accordance with the authoritative guidance on fair value measurements and disclosure under accounting principles generally accepted in the United States of America (“GAAP”), the Funds disclose fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The objective of a fair value measurement is to determine the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price). Accordingly, the fair value hierarchy gives the highest priority to quoted prices (unadjusted) in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy under ASC 820 are described below: The three-tier hierarchy of inputs is summarized below: Level 1 - quoted prices in active markets for identical securities Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, amortized cost, credit risk, etc.) Level 3 - significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the valuation inputs, representing 100% of the Funds’ investments, used to value the Funds’ net assets as of September 30, 2010: America First Absolute Return Fund Security Classification (1) Value Level 1 Level 2 Level 3 Common Stock (2) $ $ $
